Citation Nr: 0633888	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  04-24 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than June 18, 
2003 for the award of a total disability rating based on 
individual unemployability (TDIU). 
 
2.  Entitlement to an effective date earlier than June 18, 
2003 for the assignment of a 40 percent disability rating for 
residuals of a gunshot wound with fracture of left tibia, 
arthritis, and limitation of motion of the left knee. 

3.  Entitlement to an effective date earlier than June 18, 
2003 for the grant of a separate 30 percent rating for 
atrophy and weakness of Muscle Group XIV secondary to gunshot 
wound. 
 
4.  Entitlement to an effective date earlier than June 18, 
2003 for a finding of basic eligibility for Dependents' 
Educational Assistance (DEA).


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
November 1955, and from July 1961 to May 1968.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a September 2003 
rating decision of the VA Regional Office (RO) in St. 
Petersburg, Florida that granted a total rating based on 
individual unemployability, a 40 percent disability rating 
for residuals of a gunshot wound with fracture of left tibia, 
arthritis and limitation of motion of the left knee, a 
separate 30 percent rating for atrophy and weakness of Muscle 
Group XIV, and eligibility for DEA, each effective from June 
18, 2003.  The veteran disagrees with the effective dates of 
the awards. 

The Board points out that veteran was initially represented 
in this appeal by a private attorney who has retired from the 
practice of law.  In a June 2006 letter, the Board notified 
the veteran of such, and requested that he advise as to 
whether he wanted to represent himself, or to appoint a 
veterans service organization, another private attorney, or 
agent to represent him.  As the veteran did not respond 
within the 30-day period stipulated in the letter for a 
response, the Board assumes that he intends to represent 
himself in this appeal.


FINDINGS OF FACT

1.  By a September 1992 rating decision, the RO adjudicated 
the question of propriety of rating for each of the veteran's 
service-connected disabilities.  A combined 20 percent rating 
was assigned.

2.  The veteran was notified of the 1992 decision, but did 
not initiate an appeal.

3.  The veteran was seen by VA for his left knee in May and 
October 2001; a claim for a total rating based on individual 
unemployability due to service-connected disability was 
received on June 18, 2003.

4.  There was no factually ascertainable increase in 
disability of the service-connected gunshot wound residuals 
or evidence on which a separate rating could be assigned for 
Muscle Group XIV until a VA examination was conducted in 
September 2003.  

5.  The evidence does not show that the veteran was unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities until the September 
2003 VA examination.

6.  Prior to June 18, 2003, the veteran did not meet the 
requirements for basic eligibility for DEA.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 18, 
2003 for a total disability rating based on unemployability 
are not met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.400 (2006).  

2.  The criteria for an effective date earlier than June 18, 
2003 for the assignment of a 40 percent disability rating for 
residuals of a gunshot wound with fracture of left tibia, 
arthritis and limitation of motion of the left knee are not 
met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.400 (2006).

3.  The criteria for an effective date earlier than June 18, 
2003 for the assignment of a separate 30 percent rating for 
atrophy and weakness of Muscle Group XIV secondary to a 
gunshot wound are not met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.400 (2006).

4.  The criteria for an effective date earlier than June 18, 
2003 for basic eligibility for Dependents' Educational 
Assistance (DEA) are not met.  38 U.S.C.A. § 5110 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The question for consideration is whether an effective date 
earlier than June 18, 2003 should be assigned for the grants 
of a total rating based on unemployability due to service-
connected disability, a 40 percent disability rating for 
residuals of a gunshot wound with fracture of left tibia, 
arthritis and limitation of motion of the left knee, a 
separate 30 percent rating for atrophy and weakness of Muscle 
Group XIV, and DEA eligibility.  

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000 and has imposed 
new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2006).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to adjudicate 
the claims on appeal has been accomplished.  As evidenced by 
the statement of the case, the appellant and his 
representative have been notified of the laws and regulations 
governing entitlement to the benefit sought, and informed of 
the ways in which the current evidence has failed to 
substantiate the claim.  This discussion also served to 
inform him of the evidence needed to substantiate the claim.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In a letter to the 
appellant dated in July 2003, the RO informed him of what the 
evidence had to show to substantiate his then-pending claims, 
which included references to the type of evidence necessary 
to show when any increase in disability occurred, see 
38 U.S.C.A. § 5110, what medical and other evidence the RO 
needed from him, what information or evidence he could 
provide in support of the claims, and what evidence VA would 
try to obtain on his behalf.  The letter also advised him to 
submit relevant evidence or information in his possession.  
38 C.F.R. § 3.159(b) (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should be provided prior 
to the initial adverse decision on the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004).  Although the 
complete notice required by the VCAA was not provided until 
after the RO initially adjudicated the effective date 
questions, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notifications suggests that the case 
must be re-adjudicated ab initio to satisfy the requirements 
of the VCAA.  See also Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate his claims.  The veteran has been afforded a VA 
examination and VA clinical records were requested and 
associated with the claims folder.  The appellant has not 
indicated that he has received treatment from any other 
source.  Under the circumstances, the Board finds that 
further assistance is not required.  See 38 U.S.C.A. § 5103A 
(a) (2).  

The effective date of an award of increased compensation 
shall be the earliest as of which it is factually 
ascertainable that an increase in disability had occurred, if 
an application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b) (2) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.400(o) (2006); Harper v. 
Brown, 10 Vet. App. 125 (1997).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2006).  A 
claim, whether "formal" or "informal," must be "in writing" 
in order to be considered a "claim" or "application" for 
benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. 
Cir. 1999).  Any claim for VA benefits must be submitted in 
the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a) 
(West 2002 & Supp. 2005).  Section 5101(a) is a clause of 
general applicability and mandates that a claim must be filed 
in order for any type of benefit to accrue or be paid.  See 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  An 
informal claim is any communication indicating an intent to 
apply for one or more benefits, and must identify the benefit 
sought. 38 C.F.R. § 3.155(a) (2006).  

It should also be pointed out that, when a claim is received 
after a final disallowance, the effective date can be set no 
earlier than the date of receipt of a new claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(ii) (2006).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed the issue of entitlement to an earlier effective 
date in a TDIU claim and pointed out that the applicable 
statutory and regulatory provisions, properly construed, 
require that the Board look to all communications in the file 
that may be interpreted as applications for claims, formal 
and informal, for increased benefits and, then, to all other 
evidence of record to determine the "earliest date as of 
which," within the year prior to the claim, the increase in 
disability was ascertainable.  38 U.S.C.A. § 5110(b) (2); see 
38 C.F.R. §§ 3.400(o) (2), 3.155(a) (2005); Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).

A report of examination or hospitalization which meets the 
requisite requirements will be accepted as an informal claim 
for benefits under an existing law or for benefits under a 
liberalizing law or VA issue, if the report relates to a 
disability for which service connected was previously 
established.  The date of an outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim. See 38 C.F.R. § 3.157 (2006).

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. § 4.16(a) (2006).  A total disability rating 
may also be assigned when the evidence shows that the 
individual claimant can not work due to service-connected 
disability.  38 C.F.R. § 4.16(b) (2006).

The record in this instance reflects that a claim for 
increased disability compensation based on unemployability 
that was received on June 18, 2003.  Prior to receipt of the 
claim, service connection was in effect for gunshot wound 
residuals of the left leg, rated 20 percent disabling, 
osteomyelitis of the left distal fibula, rated zero percent 
disabling, hemorrhoids, rated zero percent disabling and left 
ear hearing loss, rated zero percent disabling.  A combined 
disability evaluation of 20 percent was in effect for 
service-connected disability.  Significantly, prior to the 
June 2003 claim, the RO had addressed the ratings for each 
service-connected disability in a September 1992 rating 
decision, which set the 20 percent combined rating.  The 
veteran was notified of the decision, but did not initiate an 
appeal.  Consequently, the 1992 decision is final.  38 C.F.R. 
§§ 20.302, 20.1103 (1992).  

Pursuant to the filing of his claim, the veteran was afforded 
a VA joints examination in September 2003 which revealed 
findings that included osteomyelitis with moderately severe 
traumatic arthritis and significantly limited range of motion 
of the left knee, status post gunshot wound.  He was also 
shown to have some atrophy of the rectus femoris on the left, 
and mild atrophy affecting the vastus medialis and lateralis.  
Muscle strength was judged to be around 3/5 on the left.  
Gait on the left was observed to be very slow and antalgic 
with a significant limp and very little weight bearing 
ability when trying to flex and extend the knee to walk.  

By rating action dated in September 2003, the disability 
evaluation for gunshot wound residuals of the left leg was 
increased to 40 percent, effective from June 18, 2003.  A 
separate 30 percent rating was established for 
atrophy/weakness of Muscle Group XIV secondary to gunshot 
wound, effective from June 18, 2003.  These actions resulted 
in a combined service-connected disability evaluation of 70 
percent.  The veteran then met the threshold requirement for 
TDIU at that time by having one disability ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  Individual 
unemployability was granted and made effective from June 18, 
2003, the date of receipt of the veteran's claim.

Subsequently received were VA outpatient clinical records 
dated as early as September 1999 showing that the veteran 
received routine follow-up for various complaints and 
disorders.  He voiced complaints of occasional calf cramps 
and stiffness upon arising, but denied any pain until May 
2001 when he stated that had had begun to have more trouble 
with his left knee.  He related that the knee seemed to give 
way suddenly and that he controlled pain with Motrin.  He 
related that he had not seen a specialist for a very long 
time and said that a total knee replacement had never been 
discussed.  An assessment of post-traumatic arthritis of the 
left knee was recorded at that time.  In October 2001, it was 
observed that he had an antalgic gait, but used no assistive 
device.  The left knee was reported to be free of swelling, 
discoloration and varus or valgus instability, but there was 
evidence of some deformity and quadriceps atrophy.  Range of 
motion was reported to be painful.  It was noted that it was 
a candidate for adult joint reconstruction.  

The veteran reported a constant ache in the left knee in May 
2002 and surgical clearance was discussed.  When next seen 
one year later in May 2003, no reference to left lower 
extremity symptoms was recorded.  It was recorded that his 
pain scale score was zero. 

The Board has reviewed the entire evidentiary record but 
finds that prior to receipt of the claim received on June 18, 
2003, there was no evidence of a stated intent on the 
veteran's part to apply for a total rating based on 
unemployability or increased disability in any other respect, 
nor did any clinical evidence reflect that the combined 
effects of his service-connected disabilities caused him to 
be unemployable.  Although the outpatient treatment records, 
dated as early as May 2001 represent a claim for increase in 
accordance with 38 C.F.R. § 3.157, those records do not 
reflect that the veteran satisfied the criteria for a 40 
percent rating for the knee or a 30 percent separate rating 
for the muscle group involved.  As noted above, he had an 
antalgic gait and experienced pain with movement, as well as 
some muscle atrophy, but there was no indication that his 
pain and gait problems equated to a rating of 40 percent, or 
that his muscle problem warranted a 30 percent rating.  
38 C.F.R. §§ 4.71a (Diagnostic Codes 5260, 5261, 5262), 4.73 
(Diagnostic Code 5314 (2006).  In short, there was no 
limitation of motion study, suggestion of either malunion or 
nonunion, or study of muscle function other than to point out 
that he had some atrophy.

The claim received on June 18, 2003 was the first time of 
record that the veteran asserted that he was unemployable due 
to service-connected disability.  See 38 C.F.R. §§ 3.155, 
3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999).  As noted above, the last recorded activity in his 
claims folder was in 1992 when rating claims were addressed.

Although the threshold percentage requirements of § 4.16 were 
not met until after the RO obtained the September 2003 VA 
examination report, total disability based on unemployability 
may nevertheless be granted when the record shows that the 
individual veteran is unable to secure or maintain 
substantially gainful employment due to service-connected 
disability.  38 C.F.R. § 4.16(b).  In this regard, the record 
reflects that VA outpatient records dating from September 
1999 and received in 2004 show that the veteran denied any 
significant leg pain for well over a year after he began to 
seek regular treatment.  A clinic entry in May 2001 indicates 
an exacerbation of left knee pain that subsequently led to a 
discussion of knee replacement.  It appears, however, that 
his symptoms may have subsided over the course of the next 
year as there is no documentation of record that surgery was 
performed at that time.  The appellant was seen on various 
occasions for left lower extremity complaints that included 
pain and stiffness, and left knee giving way.  He was 
observed to have arthritis, evidence of antalgic gait and 
deformity and some muscle atrophy, but no swelling, 
discoloration or varus or valgus instability.  In May 2002, a 
clinic entry noted that a constant ache in the left knee, but 
a year later, it was recorded that his pain level was zero.

The Board finds that such symptoms and complaints on the 
whole did not suggest a level of severity for consideration 
of an increased rating for the left lower extremity or a 
grant of a separate rating for compromised left leg muscle 
function.  The Board thus concludes that first definitive 
clinical indication of significant worsening of service-
connected left lower extremity disability was shown on VA 
examination in September 2003.  Accordingly, the Board finds 
that an effective date earlier than granted by the RO may not 
be assigned for the ratings or for TDIU.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.

As for the claim for eligibility for DEA in the case of a 
veteran who is alive, the basic eligibility requirements are 
(1) discharge from service under conditions other than 
dishonorable; and (2), the veteran having a permanent total 
service-connected disability.  38 C.F.R. § 3.807(a) (2006).  
In this case, the Board has determined that the proper 
effective date for the total disability rating was no sooner 
than established by the RO--June 18, 2003.  Therefore, there 
can be no eligibility for DEA prior to that event.  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claims for 
earlier effective dates.


ORDER

An effective date earlier than June 18, 2003 for the award of 
a total disability rating based on individual unemployability 
is denied.

An effective date earlier than June 18, 2003 for the 
assignment of a 40 percent disability rating for residuals of 
a gunshot wound with fracture of left tibia, arthritis and 
limitation of motion the left knee is denied.

An effective date earlier than June 18, 2003 for the 
assignment of a separate 30 percent rating for atrophy and 
weakness of Muscle Group XIV is denied.

An effective date earlier than June 18, 2003 for the 
assignment of basic eligibility for Dependents' Educational 
Assistance is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


